DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 06/28/19
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "said additional processing vessel" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (US 2009/0283517 A1) in view of Hirschey et al. (US 2017/0245528 A1).
Regarding claims 1, 8, and 17; Mackay et al. discloses a method and a system for pasteurizing or sterilizing a plurality of articles [0001] in an electromagnetic radiation heating system [0014], comprising:
(a) pasteurizing or sterilizing a first group of articles in a first processing vessel (Fig.1:A1-A4; [0043-0044]), wherein said pasteurizing or sterilizing includes preheating (Fig.1:A1) said first group of articles with a first heated air [0045], heating said first group of articles using electromagnetic radiation energy (Fig.4:A2, 140, and [0051]), and cooling (Fig.1:A4, and [0044]) said first group of articles with a first cooling liquid;
(c) pasteurizing or sterilizing a second group of articles in said first processing vessel [0044], wherein said pasteurizing or sterilizing includes preheating said second group of articles with a second heated air [0045], heating said second group of articles using electromagnetic radiation energy [0051], 
wherein, during said pasteurizing or sterilizing of step (c), at least a portion of said heating is performed in said first processing vessel (Fig.1:A1 and A2; [0044]);
a processing vessel (Fig.1:A1-A4) for receiving a carrier loaded with a plurality of articles, wherein said processing vessel comprises:
a first end (unlabeled left end of A1 as shown in Fig.1);
a second end (unlabeled right end of A4 as shown in Fig.1) spaced apart from the first end defining a chamber therebetween, at least one of said first and said second ends of said processing vessel including an opening (unlabeled opening on the left end side of A1 as shown in Fig.1) configured for at least one of introducing said carrier into [0014] and removing said carrier out of said processing vessel,
a cool liquid inlet [0045] for introducing a cooled liquid into said chamber;
a convey line [0014] for passing said carrier through at least a portion of said chamber; 
two launchers (Fig.2:130; Fig.4:140; [0051]) for discharging electromagnetic energy into said chamber, wherein said processing vessel is capable of being configured to be a liquid-filled vessel for each of preheating said articles, heating said articles with electromagnetic energy, and cooling said articles;
conveying [0014] the plurality of articles through the first processing vessel, wherein:
the first processing vessel (Fig.1:A1-A4) includes each of a first preheating zone (Fig.1:A1), a heating zone (Fig.1:A2) subsequent to the first preheating zone, and a first cooling zone (Fig.1:A4) subsequent to the heating zone (Fig.1:A2), 
preheating the articles in the first preheating zone with a first heated air [0045];

cooling the articles in the first cooling zone (Fig.1:A4).
Mackay et al. appears silent to teach adding more stages to the conditioning tunnel A, and also appears silent to use warm water to preheat the articles.
As to the limitation of adding more stages - i.e., a second or more processing vessel(s), one of ordinary skill in the art would readily recognize that one of the ways to increase conditioning or sanitizing items is to add additional tunnel(s) in order to increase the production of sanitized/pasteurized items. 
The issue of adding one or more conditioning tunnel(s) is considered a matter of duplicating parts with the obvious and expected result of increasing the production of sanitized/pasteurized items. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add one or more conditioning tunnel(s) in order to increase the production of sanitized/pasteurized items. 
Hirschey et al. discloses a microwave method/system for sterilizing food products [0001] where heated liquid medium is used to preheat the items so that uniform heating temperature is provided 
Regarding claim 3, Mackay et al. discloses that the first processing vessel (Fig.1:A1-A4) comprises a first end segment (unlabeled left end of A2 as shown in Fig.4), a second end segment (unlabeled right end of A2 as shown in Fig.4), and at least one launcher segment (Fig.4:140) between said first and second end segments, wherein said launcher segment comprises pairs of launchers (Fig.2:130; Fig.4:140; [0051]) that discharge said electromagnetic radiation energy into said first processing vessel during said heating.
Regarding claim 4, Mackay et al. discloses that the first and second end segments (Fig.1:A1) do not include any launchers (no launchers between the unlabeled left and right ends of A1).
Regarding claim 6, the conditioning tunnel A of Mackay et al. system is capable of at least partially filled with a liquid [0045-0046] during at least a portion of said heating of steps (a) and (c).
Regarding claim 7, Mackay et al. appears silent to disclose the inherent operating pressure values within each section of the conditioning tunnel A. 
One of ordinary skill in the art readily recognize that the operating pressure values of each section within the conditioning tunnel A in Mackay et al. method can be changed to 10 psig or to different higher or lower pressure values in order to sanitize/pasteurize different types of articles with different operating pressure values. The claimed invention as a whole would have been obvious before 
Regarding claim 9, Mackay et al. discloses that the launchers are two of a plurality of launchers (Fig.2:130 and Fig.4:140) for discharging electromagnetic energy into said chamber, the plurality of launchers including more than two launchers.
Regarding claim 10, Mackay et al. discloses that the launchers are located on the same side [0051] of said processing vessel.
Regarding claim 11, Mackay et al. discloses that the launchers are located on opposite sides (Fig.2:130 and Fig.4:140) of said processing vessel.
Regarding claim 12, Mackay et al. discloses that the processing vessel further comprises a plurality of nozzles [0045] for discharging jets of pressurized liquid into said chamber during at least one of said preheating and said cooling.
Regarding claim 15, Mackay et al. discloses that the processing vessel includes at least two (Fig.2:130 and Fig.4:140) launcher segments.
Regarding claim 16, the conditioning tunnel A in Mackay et al. is capable of being configured to be coupled to an additional vessel and, when coupled to the additional vessel, is also capable of being configured to disable at least one of preheating and cooling functions of the processing vessel.
Regarding claims 2, 5, 13-14, and 18-19, Mackay et al. appears silent to teach adding more stages to the conditioning tunnel A.
However, one of ordinary skill in the art would readily recognize that one of the ways to increase conditioning or sanitizing items is to add additional tunnel(s) in order to increase the production of sanitized/pasteurized items. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add one or more conditioning tunnel(s) in order to increase the production of sanitized/pasteurized items. 
Regarding claim 20, Mackay et al. appears silent to teach adding more stages to the conditioning tunnel A.
However, one of ordinary skill in the art would readily recognize that one of the ways to increase conditioning or sanitizing items is to add two additional tunnel(s) in order to increase the production of sanitized/pasteurized items. 
The issue of adding two more conditioning tunnel(s) is considered a matter of duplicating parts with the obvious and expected result of increasing the production of sanitized/pasteurized items. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add two more conditioning tunnel(s) in order to increase the production of sanitized/pasteurized items. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Amedeo et al. reference (US 2004/0131519 A1) discloses similar pasteurization method/system using electromagnetic radiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.